DATE 11/5/2015
                                                                                                             FILED IN
R




                                               NOTICE OF APPEALS                                      14th COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                               HOUSTON, TEXAS
                                                                                                      11/5/2015 12:46:58 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S                                                 RELATED TO 14-15-00851-CV



CAUSE: 2011-44121

VOLUME                       PAGE                       OR          IMAGE # 67196021

DUE 11/24/2015                                         ATTORNEY 00797386

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH

DATE ORDER SIGNED:                         9/25/2015

REQUEST FOR FINDINGS OF FACT FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/5/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: CR = CROSS NOTICE OF APPEAL

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013